16-987
Armstrong v. Commissioner

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 20th day of December, two thousand sixteen.

PRESENT:           GUIDO CALABRESI,
                   JOSÉ A. CABRANES,
                   RAYMOND J. LOHIER, JR.,
                                Circuit Judges.


RICHARD ARMSTRONG,

                            Plaintiff-Appellant,                   16-987

                            v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                RICHARD ARMSTRONG, pro se, Selden, NY.

FOR DEFENDANTS-APPELLEES:                               ROBERT WILLIAM SCHUMACHER (Varuni
                                                        Nelson and Arthur Swerdloff, on the brief),
                                                        Assistant United States Attorneys, for
                                                        Robert L. Capers, United States Attorney,
                                                        Eastern District of New York, Central
                                                        Islip, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Sandra J. Feuerstein, Judge).

                                                   1
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Appellant Richard Armstrong, proceeding pro se, seeks review of a final determination by the
Commissioner of Social Security (“Commissioner”) denying his application for disability insurance
benefits. He appeals the District Court’s grant of judgment on the pleadings to the Commissioner.
We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and
the issues on appeal.

        We review de novo a district court’s judgment on the pleadings. Zabala v. Astrue, 595 F.3d 402,
408 (2d Cir. 2010). When the judgment below upholds a benefits determination by the
Commissioner, we conduct de novo review of the administrative record “to determine whether there
is substantial evidence supporting the Commissioner’s decision and whether the Commissioner
applied the correct legal standard.” Id. (internal citation omitted). “The substantial evidence standard
means that once an [administrative law judge (‘ALJ’)] finds facts, we can reject those facts only if a
reasonable factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443,
448 (2d Cir. 2012) (internal quotation marks omitted) (emphasis in original).

        A review of the record and relevant case law reveals that the ALJ applied the correct legal
standards, and that substantial evidence supports the ALJ’s determination that Armstrong has not
been disabled since prior to December 31, 1998, his date last insured. In particular, relying on
Armstrong’s medical records and hearing testimony, the ALJ found that Armstrong’s impairments
did not meet the criteria in 20 C.F.R. Part 404, Subpart P, Appendix 1, and that he had the residual
functional capacity to perform the full range of sedentary work as defined by 20 C.F.R. §
404.1567(a). For substantially the same reasons as the District Court, we agree that those findings
are supported by substantial evidence.

         Armstrong also seeks a remand for consideration of additional medical records. We may
order such a remand only when a claimant shows the additional evidence is material and that there
was “good cause” for not incorporating it at the prior hearing. 42 U.S.C. § 405(g); Tirado v. Bowen,
842 F.2d 595, 597 (2d Cir. 1988). New evidence is material only if there is a “reasonable possibility”
that it would have influenced the Commissioner to decide the claimant’s application differently. Id.
Assuming Armstrong has good cause for his earlier failure to obtain and produce certain of his own
medical records, this additional evidence is either irrelevant or cumulative of medical evidence
already considered by the ALJ. Accordingly, the additional evidence is not material, and remand is
not warranted.




                                                    2
                                       CONCLUSION

        We have reviewed all of the arguments raised by Armstrong on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the February 29, 2016 judgment of the
District Court.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                3